Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claim Status
Claims 1-13, 15-17 and 19-20 are pending. Claims 1-13, 15-17 and 19-20 are being examined in their entirety.
Election/Restrictions
Claims 1-13, 15-17 and 19-20 allowable. The restriction requirement among the inventions I-IV, as set forth in the Office action mailed on 02/03/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement in its entirety is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/03/2021 is withdrawn.  Claims 15-17, directed to the composition of claim 1 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Withdrawn rejections
Applicant's amendments and arguments filed 06/30/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The objection to claim 6 in the non-final mailed 03/31/2021 is withdrawn. The claim amendments have overcome the objection.
 The 112(b) rejection of claims 1, 7, 9 and 19 in the non-final mailed 03/31/2021 is withdrawn. The claim amendments have overcome the rejection.
The 102 rejection of claims 1-8, 13 and 19-20 as anticipated by ‘945 (USPGPub2016/0368945, Published 12-2016), in the non-final mailed 03/31/2021 is withdrawn. The claim amendments have overcome the rejection.
The 102 rejection of claims 1-8, 13 and 19-20 as anticipated by STN 25 April 2018, Published 04-2018), in the non-final mailed 03/31/2021 is withdrawn. The claim amendments have overcome the rejection.
The 102 rejection of claims 1-11, 13 and 19-20 as anticipated by ‘906 (USPGPub 2012/0020906, Published 01-2012), in the non-final mailed 03/31/2021 is withdrawn. The claim amendments have overcome the rejection.


The 103(a) rejection of claims 1-11, 13 and 19-20 over ‘446 (USPGPub 2002/0082446, Published 01-2012) in the non-final mailed 03/31/2021 is withdrawn. The claim amendments have overcome the rejection.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael W. Ferrell on 07/30/2021.
The application has been amended as follows: 

IN THE CLAIMS:

Claims 14 and 18 are canceled.

Instant claim 1 is deleted and replaced with the immediately below claim 1.

Claim 1. A composition comprising two different compounds of formula (I)

(R1OOC)a-R2(OH)c-COO-(CnH2n-O)m-OC-R3(OH)d(COOR4)b (I)

1 and R4 independently of one another are hydrogen, a metal cation, an ammonium cation, C1-C6-alkyl, cycloalkyl with three to nine ring carbon atoms, aryl with five to ten ring carbon atoms, aryl that is substituted with one or two alkyl groups, aryl that is connected via an alkylene group with the carboxyl group, -(CnH2n-O)m-H or           -O-R2(COOR1)a+1, R2 and R3 independently of one another are aliphatic hydrocarbon residues with one to eight carbon atoms, 
a and b independently of one another are integers from 1 to 4, 
c is an integer from 0 to 4, 
d is an integer from 1 to 4, 
n is 2, 3 or 4, and 
m is 1, 2, 3 or 4,
prepared by way of:
providing hydroxycarboxylic acids of formula (V) or their ester-forming derivatives and, optionally, carboxylic acids or hydroxycarboxylic acids of formula (IV) or their ester-forming derivatives and alkylene glycol of formula (VI)
(R1OOC)a-R2 (OH)c-COOR1 (IV)
R4OOC-R3 (OH)d-(COOR4)b (V) 
OH-(CnH2n-O)m-H (VI)
(ii)  heating the mixture obtained in step (i) to at least 90° C for a period of 0.1 milliseconds to 60 minutes, and
(iii) cooling the product mixture obtained in step (ii) to 25 ° C or below within a period of 1 second to 60 minutes.

Instant claim 2 is deleted and replaced with the immediately below claim 2.
Claim 2. The composition according to claim 1, characterized in that n is 2 or 3, and m is 1 or 2.

Instant claim 3 is deleted and replaced with the immediately below claim 3.
Claim 3. The composition according to claim 2, characterized in that n is 2, and m is 1.

Instant claim 4 is deleted and replaced with the immediately below claim 4.
Claim 4. The composition according to claim 1, characterized in that c and d are 1.

Instant claim 5 is deleted and replaced with the immediately below claim 5.
Claim 5. The composition according to claim 2, characterized in that c and d are 1.

Claim 6 is amended as follows. 
The phrase “The mixture of compounds of formula (I) according to claim 1,” is deleted and the following phrase is put in its place - - The composition according to claim 1, - - .

Claim 7 is amended as follows. 
The phrase “The mixture of compounds of formula (I) according to claim 1, wherein the mixture” is deleted and the following phrase is put in its place - - The composition according to claim 1, wherein the composition - - .


The phrase “The mixture of compounds of formula (I) according to claim 7,” is deleted and the following phrase is put in its place - - The composition according to claim 7, - - .

Claim 9 is amended as follows.
The phrase “The mixture of compounds of formula (I) according to claim 8,” is deleted and the following phrase is put in its place - - The composition according to claim 8, - - .

Claim 10 is amended as follows.
The phrase “The mixture of compounds of formula (I) according to claim 1,” is deleted and the following phrase is put in its place - - The composition according to claim 1, - - .

Claim 11 is amended as follows.
The phrase “The mixture of compounds of formula (I) according to claim 1, characterized in that the mixture has compounds of a structure” is deleted and the following phrase is put in its place - - The composition according to claim 1, characterized in that the composition has compounds of a structure - - .

Instant claim 12 is deleted and replaced with the immediately below claim 12.
Claim 12. The composition according to claim 1, wherein the composition has a viscosity of from 100 to 2000 mPas at 20 °C.

Claim 13 is amended as follows.


Claim 15 is amended as follows.
The phrase “The mixture of compounds of formula (I) according to claim 14,” is deleted and the following phrase is put in its place - - The composition according to claim 1, - - .

Claim 16 is amended as follows.
The phrase “The mixture of compounds of formula (I) according to claim 14,” is deleted and the following phrase is put in its place - - The composition according to claim 1, - - .

Instant claim 17 is deleted and replaced with the immediately below claim 17.
Claim 17. The composition according to claim 1, wherein the compounds of formula (I) are complexed with metal cations.

Claim 19 is amended as follows.
The phrase “The mixture containing compounds of formula (I) according to claim 1,” is deleted and the following phrase is put in its place - - The composition according to claim 1, - - .

Claim 20 is amended as follows.

The phrase “(iii) 0.5 to 25 wt.% of mixture of compounds of formula (I) according to the invention, and” is deleted and the following phrase is put in its place - - (iii) 0.5 to 25 wt.% of the composition according to claim 1, and - -.

Allowable Subject Matter
Claim 1-13, 15-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: ‘350 (WO2019/157350, published 08/15/2019. As cited in the IDS filed 01/31/2021) is the closest prior art.
350 teaches (Example 1 on page 18) the dicitrate ester of the compound of formula (I) wherein n is 2, R1 and R4 are H, c and d are 1 and R2 and R3 are a C3 alkyl. 350 goes on to teach the esterification of the (COOR4)b and (R1OOC)a acids with hexanol. The reaction would have led to a composition having two different compounds of formula (I). For example, the acid and the hexanol esterified forms of the compound of formula (I) would have existed in the product mixture.
However, the composition of the prior art would not have had the structural characteristics of the instant composition. Due to the instant composition being made by a different process.
It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628